EXHIBIT 10.2

THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT
This THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT ("Amendment") is executed to
be effective as of the 11th day of December, 2014, by and among GSHS ENTERPRISES
OPERATING #1, INC., a Delaware corporation ("Enterprises"), GOOD SHEPHERD HEALTH
SYSTEM, INC., a Texas non-profit corporation ("Hospital"), Good Shepherd
Enterprises, Inc., a Texas non-profit corporation ("GSE"), El Casa Orthopaedica,
Inc., a Texas corporation ("El Casa"), and Longview Casa Nueva, Inc., a Texas
corporation ("Casa Nueva") (Enterprises, Hospital, GSE, El Casa and Casa Nueva,
individually or collectively, as the context requires, "Seller"); GAHC3 Longview
TX Medical Plaza, LLC, a Delaware limited liability company, GAHC3 Longview TX
Institute MOB, LLC, a Delaware limited liability company, GAHC3 Longview TX CSC
MOB, LLC, a Delaware limited liability company, GAHC3 Longview TX Occupational
MOB, LLC, a Delaware limited liability company, GAHC3 Longview TX Outpatient MOB
I, LLC, a Delaware limited liability company, GAHC3 Longview TX Outpatient MOB
II, LLC, a Delaware limited liability company, and GAHC3 Marshall TX MOB, LLC, a
Delaware limited liability company (collectively, "Buyer") (Buyer and Seller
shall sometimes be referred to herein collectively as the "Parties").
WITNESSETH:
Whereas, GAHC3 East Texas MOB Portfolio, LLC, a Delaware limited liability
company ("Original Buyer"), Seller and Escrow Agent entered into that certain
Real Estate Purchase Agreement and Escrow Instructions, dated as of November 18,
2014 (the "Contract"), for the conveyance of certain real property and
improvements located in the City of Longview, Gregg County, Texas, and the City
of Marshall, Harrison County, Texas, as more particularly described in the
Contract (collectively, the "Property"); and
WHEREAS, Original Buyer and Seller entered into that certain First Amendment to
Purchase and Sale Agreement dated effective as of November 21, 2014 (the "First
Amendment"); and
WHEREAS, Original Buyer assigned its rights and obligations under the Contract
to Buyer pursuant to that certain Assignment and Assumption of Real Estate
Purchase Agreement and Escrow Instructions, dated as of December 2, 2014; and
WHEREAS, Buyer and Seller entered into that certain Second Amendment to Purchase
and Sale Agreement dated effective as of December 5, 2014 (the "Second
Amendment") (the Contract, together with the First Amendment and the Second
Amendment, is referred to collectively herein as the "Contract"); and
Whereas, Buyer and Seller now desire to amend certain terms and provisions of
the Contract as set forth in this Amendment.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and confessed, Buyer and Seller hereby agree as
follows:

Third Amendment to Purchase and Sale Agreement - Page 1

--------------------------------------------------------------------------------



1.    Recitals. The recitals set forth above are true and correct and are
incorporated into this Amendment by reference for all purposes.
2.    Capitalized Terms. All capitalized terms used in this Amendment but not
defined herein shall have the meaning assigned to such terms in the Contract.
3.    Purchase Price. Seller and Buyer agree that the Purchase Price (as defined
in Section 1.3 of the Contract) is hereby reduced from $69,278,400 to
$68,500,000. Schedule 1.3 of the Contract is hereby amended to provide that the
allocated Purchase Price for the GSMC-Longview Medical Plaza I Property,
GSMC-Longview Medical Plaza II Property, and GSMC-Longview Medical Plaza III
Property (collectively, the “Medical Plaza Property”) is $29,721,600.
4.    Closing. Section 1.5 of the Contract is hereby deleted in its entirety and
replaced with the following:
1.5    Closing Date. The closing (“Closing”) means the date Escrow Agent
confirms that all conditions to closing and insuring title as of such date have
been satisfied and each party has authorized closing and disbursement and Escrow
Agent disburses funds and insures title in favor of Buyer. Subject to the terms
and conditions of this Agreement, the Closing shall take place through an escrow
with Escrow Agent on December 12, 2014 (as the same may be held earlier or
extended in accordance herewith, the “Closing Date”).
5.    Closing Deliveries. Seller and Buyer hereby agree that, notwithstanding
anything in the Contract (including Section 5 of the First Amendment) to the
contrary, the Existing Ground Lease shall not be terminated at Closing, but
rather, the Existing Ground Lease shall be assigned to GAHC3 Longview Texas
Medical Plaza, LLC, a Delaware limited liability company (the "Medical Plaza
Ground Lessee") and simultaneously therewith, Seller and the Medical Plaza
Ground Lessee shall enter into an Amended and Restated Ground Lease relating to
the Existing Ground Lease Property. Section 5.6 and 5.7 of the Contract shall be
modified accordingly. Notwithstanding the foregoing, the remaining provisions of
Section 5 of the First Amendment shall remain in full force and effect.
6.    Property Contracts. Pursuant to Section 3.4 of the Contract, Buyer has
notified Seller that Buyer has elected not to assume those Contracts applicable
to the Medical Plaza Property set forth on Exhibit "A" attached hereto (the
"Terminated Contracts"). Seller agrees to terminate the Terminated Contracts
within sixty (60) days following the Closing. Seller shall be responsible for
all obligations and liabilities under the Terminated Contracts during such sixty
(60) day period and hereby agrees to indemnify, protect, defend and hold Buyer
harmless from and against any claim arising from Seller's failure to terminate
the Terminated Contracts during the foregoing sixty (60) day period.
7.    License. The Parties hereby acknowledge and agree that Seller shall
continue to have the right to use and occupy certain portions of the lobby area
within the Existing Ground

Third Amendment to Purchase and Sale Agreement - Page 2

--------------------------------------------------------------------------------



Lease Land for purposes of the operation of a coffee stand and information desk.
Buyer shall have reasonable approval rights over the vendor operating the coffee
stand, provided, however, the Parties acknowledge that the existing vendor
currently operating the coffee stand is acceptable to the Parties. The Parties
hereby agree to negotiate in good faith a license agreement memorializing such
use and occupancy by Seller, which license agreement shall be reasonably
acceptable to both Parties. Until such time as the Parties enter into the
license agreement, Seller shall be responsible for all obligations and
liabilities relating to the operation of the coffee stand and information desk,
and hereby agrees to indemnify, protect, defend and hold Buyer harmless from and
against any claim arising from Seller's operation of the coffee stand and
information desk, except to the extent that such claims arise from the gross
negligence or willful misconduct of Buyer. Such obligations shall survive the
Closing of the Contract.
8.    Ratification. The Parties hereby acknowledge and agree that, except as
amended herein, the Contract is in full force and effect and is hereby ratified
and confirmed, and all intentions of the Parties described in the Contract are
hereby ratified and confirmed.
9.    Severability. In the event any one or more of the provisions contained in
this Amendment shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, and this Amendment shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.
10.    Multiple Counterparts. To facilitate execution, this instrument may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature or acknowledgment of, or on behalf of, each
party, or that the signature of all persons required to bind any party, or the
acknowledgment of such party, appear on each counterpart. All counterparts shall
collectively constitute a single instrument. It shall not be necessary in making
proof of this instrument to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, and the
respective acknowledgments of, each of the parties hereto. Any signature or
acknowledgment page to any counterpart may be detached from such counterpart
without impairing the legal effect of the signatures or acknowledgments thereof
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature or acknowledgment pages. A facsimile or an
e-mailed .pdf or other true copy of a duly executed counterpart of this
Amendment from any party shall be sufficient to evidence the binding agreement
of such party to the terms hereof. Seller and Buyer further agree that the
acknowledgment of this Amendment by Escrow Agent is not required for this
Amendment to be binding and effective as between Seller and Buyer.
11.    Entire Agreement. This Amendment contains the entire agreement between
the parties relating to the rights herein granted and the obligations herein
assumed. Any or all representations or modifications concerning this instrument
shall be of no force and effect except for a subsequent modification in writing
signed by the parties hereto. In the event of any conflict between the terms of
the Contract and this Amendment, the terms of this Amendment shall control.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



Third Amendment to Purchase and Sale Agreement - Page 3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment to be effective as
of the date first set forth above.
BUYER:


GAHC3 Longview TX Medical Plaza, LLC,
a Delaware limited liability company


By:    GAHC3 East Texas MOB Portfolio, LLC,
a Delaware limited liability company
Its:    Sole Member


By:      Griffin-American Healthcare REIT III
Holdings, LP, a Delaware limited partnership
Its:       Sole Member
By: Griffin-American Healthcare REIT
        III, Inc., a Maryland corporation
Its: General Partner



By: /s/ Danny Prosky           
Name:  Danny Prosky
Title: President and Chief Operating Officer
    
    
GAHC3 Longview TX Institute MOB, LLC,
a Delaware limited liability company


By:    GAHC3 East Texas MOB Portfolio, LLC,
a Delaware limited liability company
Its:    Sole Member


By:      Griffin-American Healthcare REIT III
Holdings, LP, a Delaware limited partnership
Its:       Sole Member
By: Griffin-American Healthcare REIT
        III, Inc., a Maryland corporation
Its: General Partner



By: /s/ Danny Prosky             
Name:  Danny Prosky
Title: President and Chief Operating Officer
            

Third Amendment to Purchase and Sale Agreement -
Buyer Signature Page
 

--------------------------------------------------------------------------------



GAHC3 Longview TX CSC MOB, LLC,
a Delaware limited liability company


By:    GAHC3 East Texas MOB Portfolio, LLC,
a Delaware limited liability company
Its:    Sole Member


By:      Griffin-American Healthcare REIT III
Holdings, LP, a Delaware limited partnership
Its:       Sole Member
By: Griffin-American Healthcare REIT
        III, Inc., a Maryland corporation
Its: General Partner



By:   /s/ Danny Prosky           
Name:  Danny Prosky
Title: President and Chief Operating Officer
            
GAHC3 Longview TX Occupational MOB, LLC,
a Delaware limited liability company


By:    GAHC3 East Texas MOB Portfolio, LLC,
a Delaware limited liability company
Its:    Sole Member


By:       Griffin-American Healthcare REIT III
Holdings, LP, a Delaware limited partnership
Its:       Sole Member
By: Griffin-American Healthcare REIT
        III, Inc., a Maryland corporation
Its: General Partner



By:    /s/ Danny Prosky             
Name:  Danny Prosky
Title: President and Chief Operating Officer
            

Third Amendment to Purchase and Sale Agreement -
Buyer Signature Page
 

--------------------------------------------------------------------------------



GAHC3 Longview TX Outpatient MOB I, LLC,
a Delaware limited liability company


By:    GAHC3 East Texas MOB Portfolio, LLC,
a Delaware limited liability company
Its:    Sole Member


By:      Griffin-American Healthcare REIT III
Holdings, LP, a Delaware limited partnership
Its:       Sole Member
By: Griffin-American Healthcare REIT
        III, Inc., a Maryland corporation
Its: General Partner



By:  /s/ Danny Prosky       
Name:  Danny Prosky
Title: President and Chief Operating Officer
            
GAHC3 Longview TX Outpatient MOB II, LLC,
a Delaware limited liability company


By:    GAHC3 East Texas MOB Portfolio, LLC,
a Delaware limited liability company
Its:    Sole Member


By:       Griffin-American Healthcare REIT III
Holdings, LP, a Delaware limited partnership
Its:        Sole Member
By: Griffin-American Healthcare REIT
        III, Inc., a Maryland corporation
Its: General Partner



By:   /s/ Danny Prosky           
Name:  Danny Prosky
Title: President and Chief operating Officer
            

Third Amendment to Purchase and Sale Agreement -
Buyer Signature Page
 

--------------------------------------------------------------------------------





GAHC3 Marshall TX MOB, LLC,
a Delaware limited liability company


By:    GAHC3 East Texas MOB Portfolio, LLC,
a Delaware limited liability company
Its:    Sole Member


By:    Griffin-American Healthcare REIT III
Holdings, LP, a Delaware limited partnership
Its:       Sole Member
By: Griffin-American Healthcare REIT
        III, Inc., a Maryland corporation
Its: General Partner



By:    /s/ Danny Prosky                
Name:  Danny Prosky
Title: President and Chief Operating Officer
 


Third Amendment to Purchase and Sale Agreement -
Buyer Signature Page
 

--------------------------------------------------------------------------------



SELLER:

GSHS ENTERPRISES OPERATING #1, INC.,
a Delaware corporation


By:    /s/ Steve Altmiller    
Name:    Steve Altmiller
Its:    President and CEO




GOOD SHEPHERD HEALTH SYSTEM, INC., a Texas
non-profit corporation


By:    /s/ Steve Altmiller    
Name:    Steve Altmiller
Its:    President and CEO




GOOD SHEPHERD ENTERPRISES, INC.,
a Texas non-profit corporation


By:    /s/ Steve Altmiller    
Name:    Steve Altmiller
Its:    President and CEO




EL CASA ORTHOPAEDICA, INC.,
a Texas corporation


By:    /s/ Steve Altmiller    
Name:    Steve Altmiller
Its:    President and CEO




LONGVIEW CASA NUEVA, INC.,
a Texas corporation


By:    /s/ Steve Altmiller            
Name:    Steve Altmiller
Its:    President and CEO



Third Amendment to Purchase and Sale Agreement -
Signature Page
 




--------------------------------------------------------------------------------



The undersigned Escrow Agent acknowledges the foregoing Amendment:


DATED:   12-11-14                  


Central Title Company


By:          /s/ Betty Lamb                
Name:           Betty Lamb                
Its:                 President                    


































































Third Amendment to Purchase and Sale Agreement -
Signature Page
 


